Citation Nr: 1803401	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA)  Regional Office (RO) in Detroit, Michigan.  In that decision, the RO, among other things, granted service connection for PTSD, evaluating it as 30 percent disabling, effective November 16, 2001.  The Veteran disagreed with this evaluation.

In February 2005, the Board remanded the Veteran's claim for additional development.  In a March 2006 rating decision, the Veteran was awarded a higher initial rating of 50 percent for PTSD, effective November 16, 2001.  The claim was returned to the Board. 

An October 2007 Board decision denied a rating in excess of 50 percent for the Veteran's PTSD.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Court granted a Joint Motion for Remand (JMR), vacating the Board's October 2007 decision and remanding the matter for proceedings consistent with the JMR. 

In July 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, including affording the Veteran a VA examination to assess the severity of his PTSD.  The case was returned to the Board in June 2011 and the Board again remanded the case for additional development.  In an August 2013 rating decision, the RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective November 16, 2001.  The RO also determined that the service-connected PTSD warranted a 100 percent disability rating, effective January 22, 2010, the date of a private psychiatric report. 

In May 2014, the Board denied the Veteran's claim for an increased rating for PTSD prior to January 22, 2010, and inferred a Rice claim for TDIU which was remanded for additional development.  In February 2016 the Board denied TDIU and granted the Veteran's claim for an increased rating for PTSD of 100 percent evaluation effective March 1, 2007.  Relating to the TDIU, the Veteran appealed the February 2016 Board decision to the Court and, in January 2017, the Court issued an Order granting the parties' Joint Motion for Remand.  In this JMR, the parties agreed that the Board erred in not providing an adequate statement of reasons and bases to support the denial of TDIU.  The case is now before the Board to address the directives of the January 2017 JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to March 1, 2007, service connection was in effect for PTSD, rated as 70 percent disabling and dermatitis, rated as 10 percent disabling.  

2.  Prior to March 1, 2007, the Veteran's service connected disabilities do not  render him unable to secure and follow a substantially gainful occupation.  

3.  On and after March 1, 2007, service connection was in effect for PTSD, rated as 100 percent disabling and dermatitis, rated as 10 percent disabling.  

4.  On and after March 1, 2007 the Veteran's service connected dermatitis does not render him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Prior to March 1, 2007, the criteria for entitlement to TDIU based on service-connected disabilities are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.32, 3.340, 3.400, 3.341, 4.15, 4.16 (2017).

2.  On and after March 1, 2007, the criteria for entitlement to TDIU based on service-connected dermatitis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.32, 3.340, 3.400, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Laws and Regulations

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  38 C.F.R. § 4.16(a). The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16 , 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for the following disabilities: PTSD evaluated as 70 percent disabling and dermatitis, evaluated as 10 percent disabling from November 16, 2001 through August 30, 2002, 30 percent from August 30, 2002 through November 28, 2005, and 10 percent from November 28, 2005 to the present. For the time period on appeal, the Veteran's combined disability evaluation is 70 percent prior to August 30, 2002, 80 percent from August 30, 2002 through November 28, 2005, and 70 percent from November 28, 2005 to January 22, 2010.  See 38 C.F.R. § 4.25 (2017).  Thus, the percentage requirements for a TDIU are met throughout the appeal period because the Veteran has two or more service-connected disabilities, one of which is rated as at least 40 percent disabling, and his combined disability evaluation is at least 70 percent.  38 C.F.R. § 4.16(a).

Therefore, the issue is whether the Veteran is unable to obtain and maintain any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  Responsibility for the ultimate TDIU determination is with VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Marginal employment, including employment in a protected environment such as family business or sheltered workshop, is not considered gainful employment.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran was examined by VA in January 2002. The examination report reveals that the Veteran reported being depressed and hypervigilant. He maintained that he had had thoughts of suicide, significant depression, and social isolation. The Veteran was married from 1969 until 1999, at which point he divorced. He has since remarried and lives with his second wife. The Veteran has four grown children. On mental status evaluation, the Veteran had a depressed affect and mood. There was no evidence of any hallucinations, delusions, or suicidal ideation. He was alert and oriented in all spheres. His speech was of a normal form and rate. There was no evidence of any thought disorder. The Veteran's recall was intact. The examiner noted that the Veteran was employed full time as a technical support analyst on the midnight shift. The Veteran reported that he was on his second marriage. The examiner concluded that the Veteran's PTSD had caused him mild psychosocial and occupational functioning. 

 In a May 2002 statement, the Veteran reported nightmares, talking and yelling in his sleep, suicidal ideations, and attacks on his wife while he was sleeping. In an August 2002 notice of disagreement, the Veteran maintained that his service-connected PTSD had worsened. 

The Veteran submitted two Vet Center reports, dated in September and November 2002. In the September 2002 statement, his Vet Center social worker stated that she had been treating the Veteran since July 2002 and that he presented with the following symptoms: recurrent, intrusive, and distressing thoughts, recurrent dreams and nightmares, distress caused by reminders of Vietnam, alienation, isolation, and avoidance of people and place as demonstrated by his working the midnight shift to avoid co-workers and having a limited social life due to an inability to tolerate people or be away from home. The Veteran also experienced a very limited range of emotion and no sense of future, as evidenced by his being actively suicidal. The Veteran also has survivor guilt, difficulty falling or staying asleep, anger and rage that he works hard to suppress, difficulty with concentration and memory which caused him to develop routines to compensate, hypervigilance including keeping a physical space between himself and others, and an exaggerated startle response. The report also stated that the Veteran wrestled with high anxiety, depression, low self-esteem, and limited self- identity. 

In a November 2002 letter, the Vet Center social worker stated that the Veteran's emotional numbing manifests as a flattened affect, devoid of any emotional content which was a major contributing factor to his divorce and causes distance from his children. The high anxiety the Veteran experiences manifests as actual panic attacks in stressful situations including crowds, invasion of personal space or in forced conversation, thereby interfering with his social relationships and his ability to communicate with others. Regarding the Veteran's low self-esteem and self-identify, she commented that his lack of self-confidence makes it very difficult for him to interact effectively or experience a sense of acceptance from others. She concluded that these symptoms combined jeopardize his ability to function in relationships, communication, and judgment. 

In a March 2005 submission, the Veteran reported that he only sleeps 1 to 2 hours per night, attacks his wife in his sleep, and has to have his back to the wall at all times. At work he keeps an empty chair next to him. He noted that the people he worked with made sure the second chair was there for him. He avoids crowds and family gatherings. He has difficulty with concentrating and memory.

In a September 2005 letter from the Vet Center social worker, she stated that the Veteran continued to experience the PTSD symptoms described in her previous statements and that although the Veteran is progressing in his ability to manage his symptoms, recent literature indicates that symptoms are likely to increase as the Veteran ages and his prognosis is, at its best, guarded. 

A VA examination was conducted in December 2005. The Veteran reported that since returning from Vietnam, he had been reclusive and would not even attend family gatherings and this caused the breakup of his first marriage. He reported his second marriage as happy. He also reported attacking his wives during his nightmares, although denied causing any serious injuries. He had nightmares, flashbacks, and difficulty falling asleep. He stated that during his first marriage (which ended in 1999) he used to keep a hanging noose in the garage and periodically contemplated suicide but ultimately did not due to the impact on his children. Regarding his employment, he stated that he worked the midnight shift to avoid being around people as much as possible and always walks around with a chair in front of him to create a perimeter around him. He reported increasing difficulty at work, he noted he only had two years until retirement. He also stated that he had received warnings about falling asleep at work due to his limited sleep at night. Upon a mental status examination, the examiner noted that the Veteran was fully oriented and had a fine memory. There were no delusions or hallucinations and the Veteran did not describe any anxiety attacks, but acknowledged that he was uneasy around people aside from his own family. Sleep was severely impaired. The examiner stated that, although suicidal ideation was apparently a part of the original course of PTSD, the Veteran had not had suicidal ideation for several years. 

A VA examination was conducted in July 2009. A VA psychologist reviewed the claims file, and interviewed and examined the Veteran. Symptoms were noted to be extreme social avoidance/withdrawal, depression, and irritability. The examiner noted that the Veteran had been married for 10 years. Regarding his relationship, the Veteran stated that they argue a lot and that he is withdrawn and does not like to attend family events and this creates a strain on his relationship with his wife and children. He did not hear very much from his grown children and had a strained relationship with his stepchildren. His irritability also causes difficulty in his relationships. Regarding his occupational function, the Veteran stated that he retired from Ford Motor Company in 2007, where he worked in computer operations. He worked the midnight shift in order to avoid management and be as isolated as possible as that shift was a small crew and he was able to be on his own a lot. He reported that he currently spends the majority of his time at home but is a member of a fraternal organization and occasionally attends their dinners. The Veteran endorsed a history of suicidal ideations in the 1980s, including hanging a noose in his garage but no current ideations were noted. The Veteran had no history of violence. 

A mental status examination showed the Veteran was appropriately dressed with unremarkable psychomotor activity and speech. He had a flattened affect and dysphoric mood but was cooperative and friendly towards the examiner. He was fully oriented with unremarkable thought process and content, and no delusions but with a disturbed attention span. The Veteran also displayed obsessive and ritualistic behavior, panic attacks in social situations, homicidal thoughts during a conflict with a co-worker two year prior, and an impaired immediate memory. He denied suicidal thoughts, episodes of violence, impaired impulse control, or an inability to maintain personal hygiene. Overall, the examiner found the Veteran's mental status to be unremarkable. His PTSD symptoms included recurrent and intrusive distressing recollections of the event, persistent avoidance of stimuli, difficulty falling or staying asleep, hypervigilance, and an exaggerated startle response. The Veteran reported that he wished to avoid people and this has interfered with the development of his relationships with family members, including his children. The examiner found there was a reduced reliability and productivity in occupational and social functioning. Specifically, the examiner opined that the Veteran presented with a moderate level of depression and anxiety. Tension, worrying, sleep difficulties and overreactions to minor threats were strongly present. Additionally, the Veteran was pessimistic, self-deprecating, and self-doubting and was experiencing a loss of interest, ambivalence, and indecisiveness. The Veteran was extremely uncomfortable socially and had guilt and concentration difficulties. Ultimately, the examiner determined that the Veteran's mental disorder did not preclude him from being gainfully employed, and found the Veteran to be employable when strictly considering his psychological functioning and status. 

In a November 2009 letter by the Vet Center social worker, she opined that in light of the Veteran's emotional difficulties, she failed to see the Veteran as employable. The social worker noted that prior to his retirement in 2007, the Veteran initially chose to work the midnight shift at Ford Motor Company because he would only have to interact with a few people. She explained that the Veteran needed to have a clear space of about four feet around him in order to feel safe and able to function, and he used to place chairs around him so that no one could walk into his space. However, he still encountered problems with several individuals who were unaware, or did not care, about his need for a larger area of personal space, and was involved in several confrontations wherein he admitted to losing his cool. According to the Veteran, he was ultimately forced to retire, an admission that caused him a great deal of anger mixed with confusion and feelings of guilt. The social worker noted that in light of the Veteran's inability to function within a new strange environment combined with his PTSD symptoms worsening with age, she anticipated that any efforts at employment would fail. She indicated that the Veteran's ability to function at Ford Motor Company for so long was primarily due to the isolation his position provided.

A letter dated in January 2010 was submitted from a private psychologist and a psychiatrist. The doctors reviewed relevant evidence from the claims file and interviewed the Veteran. The doctors noted symptoms including survivor guilt, intrusive nightmares, increased startle reflex, hypervigilance, and recurrent thoughts of suicide. The examiners gave the opinion that the Veteran was totally disabled and was likely so since at least 2001 or earlier. The examiners stated that the Veteran's employment was extremely hard for the Veteran and only possible because he worked in near-complete isolation on the night shift. They stated that the Veteran faced total impairment in the work and social realms as a direct result of his psychological reaction to the severe stressors he experienced in the military. The examiners indicated that the Veteran is nonfunctional in many aspects of life including the inability to engage in appropriate relationships and even simple social situations, let alone in an occupational setting. 

In an April 2011 letter, the Vet Center social worker stated that she continued to meet with the Veteran regarding his PTSD symptoms and he has displayed an increased sense of extreme isolation, feelings of hopelessness, and depression. She also stated that he was barely functional due to an increase in PTSD symptoms.

The Veteran underwent a VA examination in August 2011. Regarding his social impairment, the examiner noted that the Veteran's second wife left him in late 2009 mainly due to his lack of desire to participate in family activities. He reported getting along with his children but having infrequent visits. He reported maintaining contact with a neighbor. Regarding his occupation, the Veteran reported that he was last employed in March 2007, until which time he worked the midnight shift for Ford Motor Company. He stated that he would not have been able to maintain employment if he could not have continued on the midnight shift, due to his inability to work in crowds during the daytime shifts. Regarding his retirement, he stated that they made him an offer he could not refuse. The examination report also showed that the Veteran was and had been engaging in self-mutilation or cutting for a couple of years, which was dependent on how depressed the Veteran felt. The Veteran related the cutting to his depression over his wife being gone. The examiner opined that the Veteran had total occupational and social impairment. The examiner also compared the results of psychometric assessments that were administered to the Veteran in July 2009 and August 2011 and noted that the results revealed a significant deterioration of the Veteran's overall function and increase in many of his symptoms since the July 2009 examination. 

In June 2014, the VA examiner issued an addendum opinion. He stated that the Veteran was capable of gainful employment as of July 29, 2009 based upon his psychological status; however it was very clear that the Veteran's symptoms had increased by the date of the VA examination in August 2011. However, the examiner opined that it seemed implausible that his functional status would have precipitously declined to the point of rendering him incapable of gainful employment in the six months between July 2009 and January 2010. Specifically, the Veteran would have been capable of employment with the same conditions of his employment at Ford Motor Company, with minimal contact with others and allowed to work in virtual isolation. 

In a January 2016 psychiatric report, a private examiner opined that although the Veteran managed to remain employed until March 2007, he was totally disabled long prior to his November 16, 2001 claim. The examiner further explained that despite the Veteran's capacity to work, he was nonfunctional in many areas of his life, including interpersonal relationships, the management of social situations, and especially, occupational settings. Regarding his social impairment, he noted that the Veteran was profoundly socially isolated and unable to engage in any type of intimate emotional or physical relationship with his wife and his second marriage ended in 2009. He further noted that the Veteran's social worker reported that the Veteran was actively suicidal, incapable of tolerating people, hypervigilant and, functioning as a survivalist. The examiner also noted that the Veteran's social worker found the Veteran completely unemployable in 2009. The Veteran's treatment records showed that he worked the midnight shift at Ford Motor Company for several years in order to avoid interaction with others. Additionally, it was noted that the Veteran walked around with a chair in front of him that he called "his perimeter" to create distance between himself and others. The examiner concluded that his employer indulged his significant social isolation at work and allowed him to remain employed until he was asked to retire in March 2007 due to the severity of his mental illness. The examiner stated that in 2009, the Veteran was described as waking approximately eight times per night due to nightmares from his PTSD. He was described as having anxiety, panic, and horrific fear in basic social situations. The Veteran also reported depression, tension, overreaction to threats, pessimism, self-deprecating behavior, self-doubt, and social discomfort. He was also described as introverted, socially withdrawn with extensive guilt and concentration difficulties. The examiner noted that the Veteran had had thoughts of murdering co-workers, and was unpredictable, potentially violent, bizarre, and dangerous during his period of employment. He concluded that although the Veteran was employed during this time, this type of occupational setting is not representative of true employability, as there would be no company who would accept this type of behavior from new employees.

In a November 2017 statement, the Veteran noted that he worked the graveyard shift so that fewer people would be around him.  In his position, he was generally at his desk and away from people.  The Veteran stated that his boss was aware of his condition so did not required him to do the morning meetings due to the crowded room and thus assigned that task to the day shift person.  He also stated that management accepted his sleeping because he rarely took a lunch and would make up the time he missed from dozing off.  The Veteran noted that his boss understood about what he was going through so long as he was at his assignment and answering the phone when needed.  The Veteran was warned about cutting down on his sleeping incidents, which he was never able to do.  Finally, the Veteran noted that when others at work would try to scare him, he would jump to the floor, attack the person that pulled the prank (although he never hit anyone but came close), and let his supervisor know. 

Prior to March 1, 2007

The Board has considered whether the Veteran's service-connected PTSD and dermatitis caused unemployability prior to March 1, 2007. 

It is asserted that the Veteran's employment constituted a "protected environment" as contemplated by 38 C.F.R. § 4.16(a).  The Board finds that it is not.  It is noted that the Veteran's employer relieved him of attending the morning meetings; this indeed is a changing of the work duties.  Additionally, the Veteran's employer took down certain pictures of Vietnamese people and rice paddies that bothered the Veteran and only warned him for dozing off while on duty.  But the Board finds that these and other "accommodations," together, do not rise to the level of a protected environment.  First, the Veteran's isolation is a function of his type of job, which was not an accommodation by the employer.  Second, although the Veteran's employer may have tolerated his need to keep a chair around him at all times and to avoid all his co-workers, it does not appear that this in any way affected his ability to complete his job functions as his job was solitary.  This is also true of his need to work the night shift.  This shift was not an accommodation, as it is also offered to other employees of the company.  Third, the Veteran himself noted that he had been warned about his sleeping and ended up staying late or not taking a lunch in order to make up the time; thus, it appears that at least the Veteran thought there would be consequences to this behavior, which indicates that the work environment was not protected.  The Veteran's boss was understanding about the Veteran, but also as noted by the Veteran, he was understanding so long as he was at his assignment and answering the phone when needed - so long as the Veteran was actually doing his job.  Finally, the evidence does not show any additional duty restrictions, special treatment, overlooking absenteeism, or any other special changes to the Veteran's work duties or requirements. 

The Board takes note of the Veteran's attorney's assertions that the Veteran's employer specifically is known for providing Veteran friendly practices and helping to adapt the work environment for their special needs.  See December 2017 Attorney Brief.  The Board acknowledges the attorney's statements in the December 2017 brief that the Veteran's employer "changed his job description" to accommodate his needs; however, given the description of the accomodations the employer provided, the Board disagrees that the employer changed the job description.  The Veteran has not asserted, and the Board does not find probative evidence indicating, that the Veteran required significant periods of time off due to his service connected disabilities, or that he was frequently late or failed to perform tasks that were asked of him at work.  Any accommodations made by the employer do not rise to the level of protected employment.  Thus, TDIU is not warranted prior to March 1, 2007.

On and after March 1, 2007

As discussed above, the Veteran is in receipt of a 100 percent disability rating for PTSD effective March 1, 2007.  The award of a 100 percent rating does not necessarily render moot a claim of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley, at 293-94.  Thus, it might benefit the Veteran to retain or obtain the TDIU even where a 100 percent schedular rating also has been granted.  Bradley, at 293-94.  Indeed, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  Therefore, the Veteran's claim of entitlement to TDIU based on another disorder for this part of the appeal period remains viable.

Here, however, apart from PTSD, the Veteran is service-connected for dermatitis from March 1, 2007, and the disability is rated 10 percent disabling.  The Veteran has not alleged, and the evidence does not otherwise show, that this condition interferes with the Veteran's ability to work.  In a June 2014 VA opinion, the examiner stated that the dermatitis should not prevent the Veteran from performing physical or sedentary work; the Veteran would only need time to apply creams as necessary to treat his symptoms and to miss work to see a dermatologist.  The Veteran has not provided any additional evidence, lay or medical, to support a finding that he is unemployable due to his dermatitis by itself. 

Accordingly, TDIU on this basis is not warranted.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


